Citation Nr: 0901152	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $6,800.00.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) which found that consideration of waiver of an 
overpayment of $6,800.00 was precluded by law.  The issue of 
entitlement to service connection for PTSD comes before the 
Board from a December 2007 RO decision.

The issues of waiver of recovery of an overpayment of pension 
benefits in the amount of $6,800.00, and service connection 
for PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The overpayment of $6,800.00 did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $6,800.00, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 1.964(a)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  The veteran has 
been in receipt of non service connected pension benefits 
since 1974.  In January 2002, he submitted a medical expense 
report documenting unreimbursed medical expenses.  At that 
time, a routine inquiry was made to the Social Security 
Administration, which indicated that the veteran's spouse was 
also in receipt of Social Security benefits.  At that time, 
the veteran was notified that his income, combined with his 
wife's income, was in excess of that allowed for the receipt 
of nonservice connected pension benefits.  As such, after due 
process notification, the veteran's award of pension benefits 
was terminated as of May 1, 2001, resulting in an overpayment 
of $6,800.

A June 2006 decision of the COWC found that the veteran had 
committed bad faith in the creation of this debt.  
Specifically, it was noted that the veteran had been in 
receipt of pension benefits since 1974, and had repeatedly 
been told that he had to report his family income.  It was 
also noted that, since 1974, the veteran had at least five 
overpayments for failure to timely and accurately report 
family income.  The COWC therefore found that the veteran 
must have had significant knowledge of the likely 
consequences of failure to report an income, and deliberately 
hid the fact that his wife was in receipt of Social Security 
benefits from the government.  As such, it was felt that the 
veteran had acted in bad faith, and any discussion of a 
waiver under the considerations of equity and good conscience 
was moot.

The amount of the overpayment has been demonstrated by an 
audit that is included in the claims folder.  The veteran has 
at no time challenged the specific amount of the overpayment.  
As such, the issue of validity of the debt is not before the 
Board at this time.  Rather, the sole question for 
consideration is whether the veteran should be granted a 
waiver of overpayment as to such debt.

Recovery of overpayment of any benefits made under laws 
administered by VA may not be waived if there is indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  "Bad faith" is 
defined in VA regulations as "unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. § 
1.965(b).

It is not disputed that the veteran failed to inform VA of 
his wife's receipt of Social Security benefits.  In Richards 
v. Brown, 9 Vet. App. 255 (1996), the U. S. Court of Appeals 
for Veterans Claims (Court) found that the operative language 
in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage.  The Court 
held that neglect or refusal to fulfill some duty or 
contractual 
obligation cannot be an appropriate basis for a bad faith 
determination.  That situation is not tantamount to fraud or 
misrepresentation.  While it is conceivable that the 
veteran's failure to notify VA of his wife's Social Security 
Income was 
motivated by an intent to seek an unfair advantage, the Board 
fails to find bad faith here.  In this regard, the Board 
notes specifically the veteran's testimony at his hearing in 
April 2008, in which he indicated that he was hospitalized 
and incapacitated at the time his wife was granted benefits, 
that she was in charge of their benefits at that time, and 
that he simply did not understand that he was required to 
report his wife's Social Security income.  As noted in 
Richards, the neglect to fulfill some duty or contractual 
obligation is not an appropriate basis for a bad faith 
determination.  The veteran may have had a duty to inform VA 
of his wife's income; however, based on Richards, his failure 
to do so, alone, is an insufficient basis on which to 
establish bad faith.

Accordingly, the Board finds no statutory bar to waiver of 
recovery of the assessed overpayments of compensation 
benefits.

ORDER

Waiver of recovery of an overpayment of pension benefits, in 
the calculated amount of $6,800.00, is not precluded as a 
matter of law.  To this extent, the appeal is granted, 
subject to the following remand.


REMAND

The issue remains, however, whether recovery of the 
overpayment in the amount of $6,800.00 should be waived under 
the standard of equity and good conscience.  
Since this issue was not adjudicated by the RO, and because 
the Board has determined that there is no bad faith on the 
part of the veteran in the creation of the overpayment, the 
principles of due process of law require that the RO make an 
initial determination on whether recovery of the overpayment 
would be against equity and good conscience.

The veteran should be allowed an opportunity to submit 
additional evidence pertinent to his request for waiver of 
recovery of the assessed overpayments, including a complete 
financial status report, citing all current income, expenses, 
and assets.

As to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that, in December 2007, 
the veteran's claim of entitlement to service connection for 
PTSD was denied.  In January 2008, the veteran and his 
representative sent the RO a statement disagreeing with this 
decision.

The RO has not issued a statement of the case on that matter.  
Under the circumstances, the Board must remand this matter to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  Request that the veteran complete a 
Financial Status Report listing all 
monthly income, monthly expenses, assets 
and debts.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  Then readjudicate the veteran's 
request for waiver of recovery of an 
overpayment of VA pension benefits in the 
amount of $6,800.00, with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
equity and good conscience standard.  If 
the waiver continues to be denied, 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case (SSOC) 
and afford them the opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration.

3.  The AMC should issue a statement of 
the case on the matter of entitlement to 
service connection for PTSD.  If the 
claimant timely perfects an appeal of 
this issue, this matter should be 
returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


